DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-4, and 7 in the reply filed on 12/30/2019 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maulik EP 1,370,704 as cited in IDS dated 7/16/2020 in view of Nigarura (US 6,632,263).
As to claim 1, Maulik teaches production of a sintered ferrous material containing copper. Maulik teaches an iron-copper powder that is diffusion bonded. ¶17. This is a product-by-process 
Maulik teaches compaction of the powder, followed by sintering. ¶37. Compaction meets the limitation of molding the powder.
Maulik teaches that the copper content may lie in the range of 15-20 weight%. ¶16. This falls within the claimed range of 14-40 mass%. 
Maulik teaches in Example 2, a mixture comprising 45% tool steel, 0.55% C, 1% MoS2, 6% Cu, and 47.45% FeCu20. ¶44. This amounts to 61.2% of the Cu coming from the FeCu20 powder ([47.47×0.20]/[47.47×0.20 + 6]) which is within the range of 45% or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
Maulik teaches valve seat inserts for internal combustion engines, but does not explicitly teach valve guides. ¶19.
However, Nigarura teaches sintered products having good machinability and wear characteristics. Nigarura teaches sintered alloy components can be valve seat inserts and/or valve guide of an internal combustion engine. Nigarura, Col. 3, 50-55. Therefore, Nigarura teaches that alloys may be suitable for both valve seat inserts and valve guides.
As Niragura teaches that an alloy can be used for both valve guides and valve seat inserts, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the alloy as taught by Maulik in a valve seat insert. Therefore, Maulik in view of Niragura renders obvious use of the alloy in a valve guide.
Alternatively, one of ordinary skill in the art would recognize that because the material as taught by Maulik is used for a component in a combustion engine, it would be suitable for other similar 
As to claim 3, Maulik teaches sintering at about 1100°C. ¶19. “About 1100°C” is considered to encompass at least 1102°C as claimed. Alternatively, 1100°C is close enough to 1102°C that one of ordinary skill in the art would expect the same results. See MPEP §2144.05.
As to claim 4, Maulik teaches sintering on a conveyor furnace. ¶37. Maulik does not teach an exact time. However, Maulik teaches sintering a material of a substantially identical composition to that as claimed. One of ordinary skill in the art would expect such similar materials to be sintered at substantially identical temperatures, particularly as both Maulik and the instant application teach the product for use in combustion engines. Therefore, one of ordinary skill in the art at the time the invention was filed would expect the sintering time of Maulik to overlap with that as taught in the instant specification. This would overlap with the claimed range of 10 minutes to 2 hours.
As to claim 7, Maulik teaches that the powder may contain nickel. ¶24. Therefore, nickel is not required by the prior art, and the product may be free of nickel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY C JONES/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736